[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               SEPTEMBER 21, 2009
                                 No. 09-10531                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                      D. C. Docket No. 08-20727-CR-DMM

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

RICHARD L. GRASS,

                                                              Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________
                               (September 21, 2009)

Before BIRCH, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Richard L. Grass appeals his 324-month sentence for knowingly attempting

to transfer obscene materials to a minor under age 16, in violation of 18 U.S.C. §
1470, and knowingly distributing a visual depiction of a minor engaged in sexually

explicit conduct, in violation of 18 U.S.C. § 2252(a)(1). Glass argues that his

sentence is procedurally and substantively unreasonable because guideline

enhancements applied to him effectively apply in every child pornography case,

rather than exceptional ones, because the sentence failed to take into consideration

the sentencing factors found in 18 U.S.C. § 3553(a), and because his sentence is

excessive under the particular facts of this case.

      When reviewing a district court’s sentencing decision, we apply an abuse-of-

discretion standard, checking first for procedural soundness and then for

substantive reasonableness. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir.

2008). “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable in the light of both [the] record and the factors in

section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      In considering the procedural soundness of a sentence, we verify “‘that the

district court committed no significant procedural error, such as failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen

sentence-including an explanation for any deviation from the Guidelines range.’”



                                           2
Id. (quoting Gall v. United States, 552 U.S. 38,__, 128 S. Ct. 586, 597 (2007)). A

district court is not normally required “to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Indications

in the record that the district court properly considered the § 3553(a) factors and

the advisory Guidelines range will suffice. Id.

      In considering the substantive reasonableness of a sentence, we employ an

abuse-of-discretion standard “[r]egardless of whether the sentence imposed is

inside or outside of the Guidelines range.” Gall, 552 U.S. at __, 128 S.Ct. at 597.

Although we do not apply the rule that a sentence within the Guidelines range is

per se reasonable, we would ordinarily expect a sentence within the Guidelines

range to be reasonable. Talley, 431 F.3d at 787-88. “The fact that [an] appellate

court might reasonably have concluded that a different sentence was appropriate is

insufficient to justify reversal of the district court.” Gall, 552 U.S. at __, 128 S.Ct.

at 597.

      Here, the district court did not abuse its discretion in imposing a sentence at

the low end of the Guidelines range. The district court adopted the facts set forth

in the revised Presentence Investigation Report, which had not been challenged or

objected to, reviewed the properly calculated advisory Guidelines range, and



                                            3
considered the § 3553(a) factors in arriving at its sentencing decision. The district

court heard and considered testimony presented by Grass in favor of a below

Guidelines sentence. The district court correctly deemed Grass’s argument

regarding the Guidelines enhancements to be a § 3553 proportionality argument

and considered it along with the remaining factors. Conceding that the sentence

recommended under the Guidelines is “extremely long,” the district court

nonetheless reasoned that a within-range sentence was appropriate here given

Grass’s prior indecent exposure convictions, the nature and seriousness of the

crimes at issue, including Grass’s professed willingness to meet with underage

girls and his statements about past activities with minors, and the need to protect

the public from Grass. We therefore find no basis on which to conclude that the

district court made a clear error in judgment in weighing the § 3553(a) factors, and

the court’s decision is entitled to due deference. See Pugh, 515 F.3d at 1191.

Because the district court properly considered the advisory Guidelines range and

the statutory factors found in § 3553(a), the sentence imposed was not an abuse of

the district court’s discretion.

       Upon review of the record and consideration of the parties’ briefs, we affirm

the sentence.




                                           4
AFFIRMED.1




1
    Grass’s request for oral argument is denied.

                                            5